

115 SRES 202 IS: Expressing support for the designation of June 26, 2017, as “LGBT Equality Day”.
U.S. Senate
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 202IN THE SENATE OF THE UNITED STATESJune 26, 2017Ms. Baldwin (for herself, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Coons, Ms. Cortez Masto, Mr. Durbin, Mr. Franken, Ms. Harris, Ms. Hassan, Mr. Heinrich, Ms. Heitkamp, Ms. Hirono, Mr. Kaine, Ms. Klobuchar, Mr. Leahy, Mr. Markey, Mr. Menendez, Mr. Merkley, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Peters, Mrs. Shaheen, Mr. Van Hollen, Ms. Warren, Mr. Whitehouse, Mr. Wyden, Mr. Schumer, Mrs. Feinstein, Mr. Sanders, and Mr. Warner) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for the designation of June 26, 2017, as LGBT Equality Day.
	
 Whereas the United States recognizes that all people should be treated equally; Whereas Members of the 115th Congress support the rights and freedoms of individuals who are lesbian, gay, bisexual, and transgender (in this preamble referred to as LGBT);
 Whereas, on June 26, 2003, the Supreme Court of the United States ruled in Lawrence v. Texas, 539 U.S. 558, that States could no longer criminalize the private conduct in which same-sex couples engage;
 Whereas, on June 26, 2013, the Supreme Court of the United States ruled in United States v. Windsor, 133 S. Ct. 2675, that section 3 of the Defense of Marriage Act (Public Law 104–199; 110 Stat. 2419) was unconstitutional and the Federal Government could no longer restrict married same-sex couples from receiving Federal benefits and protections;
 Whereas, on June 26, 2015, the Supreme Court of the United States ruled in Obergefell v. Hodges, 135 S. Ct. 2584, that same-sex couples have a constitutional right to marry and States could no longer discriminate against same-sex couples when recognizing or licensing a marriage;
 Whereas decisions handed down by the Supreme Court of the United States on June 26 in 2003, 2013, and 2015 ended marriage discrimination and the criminalization of same-sex private intimate conduct under the law;
 Whereas LGBT people and their allies have worked together for more than 60 years to make progress toward achieving full equality for all people in the United States, regardless of sexual orientation or gender identity;
 Whereas LGBT people in the United States continue to face many barriers that cannot be solved through courtroom litigation alone;
 Whereas transgender people and LGBT people of color are disproportionately and uniquely burdened by such barriers, including violence, discrimination, poverty, and societal isolation;
 Whereas, although victories at the Supreme Court of the United States have affirmed the dignity and equality of millions of same-sex couples, statutory reforms are needed to ensure that LGBT people in the United States are free from discrimination and have equal access to the American dream; and
 Whereas June 26, 2017, would be an appropriate date to designate as LGBT Equality Day: Now, therefore, be it  That the Senate—
 (1)supports equal rights and protections for all people, regardless of actual or perceived sexual orientation or gender identity;
 (2)supports the designation of June 26, 2017, as LGBT Equality Day; (3)encourages the celebration of LGBT Equality Day to—
 (A)commemorate the significance of decisions handed down by the Supreme Court of the United States on June 26 in 2003, 2013, and 2015; and
 (B)continue educating all people about the forms of discrimination, harassment, and intolerance that lesbian, gay, bisexual, and transgender people continue to face; and
 (4)acknowledges the need for further legislation to ensure that people in the United States are free from all forms of discrimination on the basis of actual or perceived sexual orientation or gender identity, including in employment, housing, public accommodations, education, Federal funding, credit, and jury service.